Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons for allowance for claims 3 and 7 were provided in paragraphs 39a and 39b of the non-final rejection of 7/14/21, and those reasons apply to claims 1 and 18 as amended since they contain the subject matter of claims 3 and 7 respectively. The pending dependent claims are allowable due to their dependency from allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746